Case 18-35459   Doc 25   Filed 02/14/19 Entered 02/14/19 11:37:41   Desc Main
                           Document     Page 1 of 7
Case 18-35459   Doc 25   Filed 02/14/19 Entered 02/14/19 11:37:41   Desc Main
                           Document     Page 2 of 7
Case 18-35459   Doc 25   Filed 02/14/19 Entered 02/14/19 11:37:41   Desc Main
                           Document     Page 3 of 7
Case 18-35459   Doc 25   Filed 02/14/19 Entered 02/14/19 11:37:41   Desc Main
                           Document     Page 4 of 7
Case 18-35459   Doc 25   Filed 02/14/19 Entered 02/14/19 11:37:41   Desc Main
                           Document     Page 5 of 7
Case 18-35459   Doc 25   Filed 02/14/19 Entered 02/14/19 11:37:41   Desc Main
                           Document     Page 6 of 7
Case 18-35459   Doc 25   Filed 02/14/19 Entered 02/14/19 11:37:41   Desc Main
                           Document     Page 7 of 7
